Citation Nr: 0506943	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  04-282 48A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the April 25, 2003, decision of the Board of Veterans' 
Appeals (Board) which denied entitlement to service 
connection for a disability of the feet, including arthritis.

2.  Whether there was CUE in the April 25, 2003, Board 
decision which denied entitlement to service connection for 
arthritis of the right hip.

3.  Whether there was CUE in the April 25, 2003, Board 
decision which denied entitlement to service connection for 
emphysema.

4.  Whether there was CUE in the April 25, 2003 Board 
decision which denied entitlement to service connection for 
chronic obstructive pulmonary disease.

5.  Whether there was CUE in the April 25, 2003 Board 
decision which denied entitlement to service connection for 
edema of the right lower extremity.

6.  Whether there was CUE in the April 25, 2003 Board 
decision which denied entitlement to service connection for a 
penile implant.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTOUDCTION

The veteran served on active duty from July to August 1956 
and from February 1962 to May 1963.

This matter arises from the veteran's motion alleging CUE in 
an April 2003, Board decision.

In argument dated in March 2003, the veteran asked for 
waiver of an indebtedness created by the Medicare 
Administration.  The veteran is advised that the Department 
of Veterans Affairs (VA) has no jurisdiction over this 
matter.


FINDINGS OF FACT

1.  In April 2003, the Board promulgated a decision which 
denied the veteran's claims of entitlement to service 
connection for a disability of the feet, including 
arthritis, and for arthritis of the right hip on the merits 
and also denied the veteran's service connection claims for 
emphysema, chronic obstructive pulmonary disease, edema of 
the right lower extremity, and a penile implant because a 
substantive appeal had not been timely filed.

2.  With respect to the April 2003 Board decision, the 
veteran has not alleged that the facts as they were known at 
the time of that decision were not before the Board, or that 
the Board incorrectly applied the extant statutory and 
regulatory provisions at that time, nor has he asserted how, 
but for any alleged error, the outcome of the decision would 
have been different.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to re-
filing.  38 C.F.R. § 20.1404(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to re-filing.  38 
C.F.R. § 20.1404(a) (2004).

As noted above, on April 25, 2003, the Board denied the 
veteran's claims of entitlement to service connection for a 
disability of the feet, including arthritis, and for 
arthritis of the right hip on the merits.  The Board 
concluded that the objective medical evidence of record 
showed only that both a chronic foot disability, including 
arthritis, and arthritis of the right hip had begun many 
years after the veteran's active service and were not 
related to service.  The Board also denied the veteran's 
claims of entitlement to service connection for emphysema, 
chronic obstructive pulmonary disease (COPD), edema of the 
right lower extremity, and for a penile implant because a 
substantive appeal had not been timely filed on these four 
claims.  The Board observed that, in July 1992, the veteran 
specifically denied ever filing service connection claims 
for emphysema, COPD, or edema of the right lower extremity 
and also contended that his service connection claim for a 
penile implant was, in fact, a claim for reimbursement of 
hospital expenses under 38 U.S.C.A. § 1151.  The Board also 
observed that the veteran's service representative informed 
VA in November 1998 that the veteran wanted to withdraw his 
substantive appeal with respect to these four claims.  Given 
the foregoing, the Board reasonably concluded in April 2003 
that the veteran's appeal had been withdrawn on the issues 
of entitlement to service connection for emphysema, COPD, 
edema of the right lower extremity, and for a penile 
implant.  38 C.F.R. § 20.204 (2004).

In April 2004, the veteran submitted a statement to the 
Board in which he notified VA that he was appealing "your 
decision dated 1/7/2003."  It appears that this refers to a 
supplemental statement of the case that had been issued to 
the veteran and his service representative on January 7, 
2003, with respect to all of the claims later adjudicated in 
the Board's April 2003 decision.  The veteran also referred 
to statements previously submitted to VA which, in his view, 
constituted a timely filed substantive appeal on the service 
connection claims for emphysema, COPD, edema of the right 
lower extremity, and for a penile implant.

The Board then sent the veteran and his service 
representative a letter in July 2004 notifying them of the 
regulatory criteria for filing a motion alleging CUE.  They 
also were notified that a request for reconsideration based 
on CUE must include the specific date(s) of the decision(s) 
and specifically set forth the alleged error(s).

The veteran submitted another statement to the Board in July 
2004 requesting review of a Board decision "on the grounds 
of clear and unmistakable error (CUE)."  He referred to his 
April 2004 statement as his argument.

In January 2005, the veteran's service representative 
submitted a "Motion For Revision" incorporating the 
veteran's April and July 2004 statements by reference and 
detailing the regulatory criteria for CUE.

Analysis

Board decisions are subject to revision on the grounds of 
clear and unmistakable error (CUE).  If the evidence 
establishes CUE, the prior decision shall be reversed or 
revised.  A request for revision of a Board decision based on 
CUE may be instituted by the Board on its own motion or upon 
request of the claimant.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2004).

In the implementing regulation, CUE is defined as:

[A] very specific and rare kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error. Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.

38 C.F.R. § 20.1403(a) (2004); see Fugo v. Brown, 6 Vet. App. 
40, 43 (1993), and Russell v. Principi, 3 Vet. App. 310, 313-
4 (1992).

A motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b) 
(2004).

The record to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b)(1) (2004).  
To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c) (2004).

Examples of situations that are not CUE are: (1) A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) the Secretary's failure 
to fulfill the duty to assist; (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2004).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision being challenged, there has been a change 
in the interpretation of the statute or regulation.  38 
C.F.R. § 20.1403(e) (2004).  The mere misinterpretation of 
facts also does not constitute CUE.  Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991).  

Non-specific allegations of error are insufficient to satisfy 
the regulatory requirements for CUE.  Motions that fail to 
comply with these requirements shall be dismissed without 
prejudice as to re-filing.  38 C.F.R. § 20.1404(b); see 
Disabled American Veterans v. Gober, 234 F.3d 682, 699 (Fed. 
Cir. 2000).  

As just discussed, in April and July 2004, the veteran 
submitted signed statements to the Board alleging CUE in a 
prior decision.  A review of these statements shows that they 
do not contain any specific allegations of error of law or 
fact in the April 2003 decision.  He does not allege that the 
correct facts as they were known at that time were not before 
the Board.  Nor does he allege that the Board failed to 
properly apply statutory or regulatory provisions extent at 
that time.  Rather, the veteran's argument is that the Board 
generally committed CUE in failing to adjudicate his claims 
favorably.  

The Board notes, however, that non-specific allegations of 
error are insufficient to satisfy the requirements for CUE.  
Therefore, the Board finds that the veteran's argument is 
insufficient to raise a CUE claim with respect to the April 
25, 2003, Board decision.  Shockley v. West, 11 Vet. App. 
208, 213-14 (1998).  

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(a) (2004), the 
motion is dismissed without prejudice.



ORDER

The motion alleging CUE in the April 2003 Board decision 
that denied entitlement to service connection for a 
disability of the feet, including arthritis; arthritis of 
the right hip; emphysema; chronic obstructive pulmonary 
disease; edema of the right lower extremity; and a penile 
implant, is dismissed without prejudice.



	                       
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2004) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2004).  This dismissal removes your 
motion from the Board's docket, but you may re-file the 
motion at a later date if you wish.


